                                             Case 1:21-cv-00845-DAD-JLT Document 10 Filed 08/26/21 Page 1 of 3

                                        1    ARTHUR I. WILLNER, State Bar No. 118480
                                             awillner@leaderberkon.com
                                        2    LEADER BERKON COLAO & SILVERSTEIN LLP
                                             550 S. Hope Street, Suite 1850
                                        3    Los Angeles, CA 90071
                                             Telephone: (213) 234-1750
                                        4    Facsimile: (213) 234-1747
                                        5    ATTORNEYS FOR PLAINTIFFS
                                             MATTHEW GARRETT, Ph.D. and PROFESSOR ERIN
                                        6    MILLER

                                        7

                                        8

                                        9                          UNITED STATES DISTRICT COURT
                                        10                 FOR THE EASTERN DISTRICT OF CALIFORNIA
Leader Berkon Colao & Silverstein LLP




                                        11

                                        12   MATTHEW GARRETT, PH.D., an                       Case No. 1:21-cv-00845-DAD-JLT
                                             individual, and PROFESSOR ERIN
                                        13
          Attorneys at Law




                                             MILLER, an individual,
                                        14
                                                          Plaintiffs,
                                        15                                                    PLAINTIFFS’ RESPONSE TO
                                        16         vs.                                        ORDER TO SHOW CAUSE WHY
                                                                                              SANCTIONS SHOULD NOT BE
                                        17                                                    IMPOSED FOR THE PLAINTIFF’S
                                             CHRISTOPHER W. HINE, General
                                        18   Counsel of the Kern Community College            FAILURE TO PROSECUTE THIS
                                             District, in his individual and official         ACTION AND TO COMPLY WITH
                                        19                                                    THE COURT’S ORDERS
                                             capacities; THOMAS J. BURKE,
                                        20   Chancellor of the Kern Community                 (Document 4)
                                             College District, in his individual and
                                        21
                                             official capacities; and DOES 1
                                        22   THROUGH 50, inclusive,
                                        23
                                                          Defendants.
                                        24

                                        25
                                        26         Plaintiffs Matthew Garrett, Ph.D. and Professor Erin Miller, by and through
                                        27   their counsel of record, submit this Response to the Order to Show Cause Why
                                        28
                                               Plaintiffs’ Response To Order To Show Cause Why Sanctions Should Not Be Imposed For The
                                                         Plaintiff’s Failure To Prosecute This Action And To Comply With The Court’s Orders
                                                                                                           Case No. 1:21-cv-00845-DAD-JLT
                                             Case 1:21-cv-00845-DAD-JLT Document 10 Filed 08/26/21 Page 2 of 3


                                        1    Sanctions Should Not Be Imposed for the Plaintiff’s Failure to Prosecute This
                                        2    Action and to Comply With the Court’s Orders. Plaintiffs have complied with the
                                        3    Court’s OSC as follows:
                                        4          1.     On May 25, 2021, Plaintiffs filed their Complaint (Docket No. 1).
                                        5          2.     On May 26, 2021, Summons issued as to Thomas J. Burke,
                                        6    Christopher W. Hine with answer to complaint due within 21 days (Docket No. 2).
                                        7          3.     On July 22, 2021 Plaintiffs served the Notice of a Lawsuit and Request
                                        8    to Waive Service of Summons, Waiver of the Service of Summons, a copy of the
                                        9    Complaint on defendants by FedEx overnight delivery.
                                        10         4.     On August 5, 2021, Plaintiffs’ attorney received Defendants’ executed
Leader Berkon Colao & Silverstein LLP




                                        11   Waiver of the Service of Summons by U.S. Mail.
                                        12         5.     On August 6, 2021 the Court issued an Order to Show Cause Why
          Attorneys at Law




                                        13   Sanctions Should Not Be Imposed for the Plaintiff's Failure to Prosecute this Action
                                        14   and to Comply with the Court's Orders (Docket No. 4).
                                        15         6.     On August 9, 2021, Plaintiff’s filed with the Court the Notice of a
                                        16   Lawsuit and Request to Waive Service of a Summons sent on July 22, 2021 to
                                        17   Defendant Christopher Hine (Docket No. 5).
                                        18         7.     On August 9, 2021, Plaintiffs filed with the Court the Notice of a
                                        19   Lawsuit and Request to Waive Service of a Summons sent on July 22, 2021 to
                                        20   Defendant Thomas J. Burke (Docket No. 6).
                                        21         8.     On August 9, 2021, Plaintiffs filed the Waiver of the Service of
                                        22   Summons executed by defense counsel David A. Urban on behalf of Defendant
                                        23   Christopher W. Hine (Docket No. 7).
                                        24   ///
                                        25   ///
                                        26

                                        27
                                                                                            -2-
                                        28     Plaintiffs’ Response To Order To Show Cause Why Sanctions Should Not Be Imposed For The
                                                         Plaintiff’s Failure To Prosecute This Action And To Comply With The Court’s Orders
                                                                                                           Case No. 1:21-cv-00845-DAD-JLT
                                             Case 1:21-cv-00845-DAD-JLT Document 10 Filed 08/26/21 Page 3 of 3


                                        1          9.     On August 9, 2021, Plaintiffs filed Waiver of the Service of Summons
                                        2    executed by defense counsel David A. Urban on behalf of Defendant Thomas J.
                                        3    Burke (Docket No. 8).
                                        4

                                        5
                                             DATED: August 25, 2021             LEADER BERKON COLAO &
                                                                                SILVERSTEIN LLP
                                        6

                                        7
                                                                             By: /s/ Arthur I. Willner
                                        8                                        Arthur I. Willner, SBN 118480
                                        9                                        awillner@leaderberkon.com
                                                                                 Attorneys for Plaintiffs MATTHEW GARRETT,
                                        10                                       PH.D. and PROFESSOR ERIN MILLER
Leader Berkon Colao & Silverstein LLP




                                        11

                                        12
          Attorneys at Law




                                        13

                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27
                                                                                            -3-
                                        28     Plaintiffs’ Response To Order To Show Cause Why Sanctions Should Not Be Imposed For The
                                                         Plaintiff’s Failure To Prosecute This Action And To Comply With The Court’s Orders
                                                                                                           Case No. 1:21-cv-00845-DAD-JLT
